Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 17, 2021

                                     No. 04-21-00171-CV

                                    Leticia RODRIGUEZ
                                           Appellant

                                               v.

                           Lydia RODRIGUEZ and Robert Pereida
                                       Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19456
                      Honorable Cynthia Marie Chapa, Judge Presiding

                                           ORDER

       In accordance with the court’s opinion of this date, Robert Pereida’s cross-appeal is
DISMISSED FOR WANT OF PROSECUTION. Appellant/cross-appellee Leticia Rodriguez’s
appeal against appellee/cross-appellant Lydia Rodriguez and appellee Robert Pereida, and
appellee/cross-appellant Lydia Rodriguez’s cross-appeal against appellant/cross-appellee Leticia
Rodriguez are retained on this court’s docket.

       It is so ORDERED on November 17, 2021.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2021.

                                                _____________________________
                                                Michael A. Cruz, Clerk of Court